        Case
        Case 20-90075-LA   Filed 09/18/20
             3:20-cv-01854-CAB-BLM         Entered
                                       Document  1-209/18/20 16:39:59 PageID.9
                                                      Filed 09/18/20   Doc 45-1 Page
                                                                                  Pg. 11 of
                                                                                         of 21

1251a                                    United States Bankruptcy Court                            Telephone: 619−557−5620
10/15                                                                                         Website: www.casb.uscourts.gov
                                             Southern District of California           Hours: 9:00am−4:00pm Monday−Friday
                                              Jacob Weinberger U.S. Courthouse
                                                                                     '20CV1854 CAB BLM
                                                     325 West F Street
                                                 San Diego, CA 92101−6991

Cuker Interactive, LLC
                                                                     BANKRUPTCY NO.   18−07363−LA11
             Debtor(s)

Pillsbury Winthrop Shaw Pittman LLP
                                                                     ADVERSARY NO.    20−90075−LA
             Appellant(s)



Cuker Interactive, LLC                                               BANKRUPTCY APPEAL NO.    1
             Appellee(s)




               NOTICE OF REFERRAL OF APPEAL TO UNITED STATES DISTRICT COURT
                        COMBINED WITH SERVICE OF NOTICE OF APPEAL




TO: Cuker Interactive, LLC


  NOTICE IS HEREBY GIVEN that a Notice of Appeal has been filed by
Pillsbury Winthrop Shaw Pittman LLP

with the Clerk of the Bankruptcy Court. By virtue of orders of the Judicial Council of the Ninth Circuit and the
District Court for this district, the above appeal has been referred to the United States District Court for the Southern
District of California.

   For further information, you may contact the Clerk of the United States District Court at 880 Front Street, Suite
4290, San Diego, California 92101, from the USDC website at www.casd.uscourts.gov, or by calling (619) 557−5600.

   I hereby certify that on this date copies of the Notice of Appeal and the within Notice of Referral were mailed to
the above−named person(s).


DATED: 9/18/20                                                Michael Williams
                                                              Clerk of the U.S. Bankruptcy Court
      Case 3:20-cv-01854-CAB-BLM
      Case 20-90075-LA Filed 09/18/20 Entered
                                  Document 1-209/18/20  16:39:59PageID.10
                                                Filed 09/18/20    Doc 45-2 Page
                                                                            Pg. 12 of
                                                                                   of 12

                                                      Notice Recipients
District/Off: 0974−3                       User: Admin.                           Date Created: 9/18/2020
Case: 20−90075−LA                          Form ID: 1251a                         Total: 4


Recipients of Notice of Electronic Filing:
aty         Matthew S. Walker           matthew.walker@pillsburylaw.com
aty         Michael D. Breslauer          mbreslauer@swsslaw.com
                                                                                                                 TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
ust         United States Trustee      Office of the U.S. Trustee       880 Front Street     Suite 3230     San Diego, CA
            92101
ust         U. S. Trustee       880 Front Street Suite 3230       , CA 92101
                                                                                                                 TOTAL: 2
